CORRECTED OPINION
PER CURIAM.
Ricky D. Frazier appeals his sentence entered following a no contest plea to a charge of sale of counterfeit controlled substance and violation of probation. Appellant contends that the trial court erroneously applied section 921.0024(l)(b), Florida Statutes (1997), and Florida Rule of Criminal Procedure 3.703(d)(17) by assessing 24 community sanction violation points, rather than 12 points, on his sentencing guidelines scoresheet for his violation of probation being served concurrently in two cases. The trial court scored 12 community sanction violation points for each prior case for which appellant’s new felony conviction constituted a community sanction violation. Appellant argues that under section 921.0024(l)(b) and rule 3.703(d)(17) a maximum of 12 community sanction violation points may be assessed for each new felony conviction. We agree. See Brown v. State, 741 So.2d 1242 (Fla. 1st DCA 1999); Turner v. State, 735 So.2d 616 (Fla. 1st DCA 1999); see also Williams v. State, 720 So.2d 590 (Fla. 2d DCA 1998). Because appellant’s community sanction violation is based on a single new felony offense, no more than 12 community sanction violation points can be assessed.
REVERSED and REMANDED for re-sentencing.
KAHN, WEBSTER AND VAN NORTWICK, JJ„ CONCUR.